      Case 1-19-44768-jmm              Doc 29      Filed 05/06/21     Entered 05/06/21 16:08:58




Richard J. McCord, Esq.             Presentment Date:                            June 2, 2021
CERTILMAN BALIN ADLER & HYMAN, LLP               Time:                           10:00 a.m.
Counsel for the Chapter 7 Trustee      Objection Date:                           May 26, 2021
90 Merrick Avenue, 9th Floor                     Time:                           4:00 p.m.
East Meadow, New York 11554       Hearing if Objections:                         June 15, 2021
Phone: (516) 296-7000                             Time:                          10:00 a.m.
Fax: (516) 296-7111

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
In re:
                                                                          Chapter 7
SILVERIO RIVERA,                                                          Case No.: 19-44768-jmm

                          Debtor.

-----------------------------------------------------------------X

             NOTICE OF PRESENTMENT OF ORDER PURSUANT TO RULE
           9019(a) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
                   AUTHORIZING COMPROMISE AND SETTLEMENT

        PLEASE TAKE NOTICE that, Richard J. McCord, Esq., the Chapter 7 Trustee

(“Trustee”) of the estate of Silverio Rivera (the “Debtor”), by and through his counsel, Certilman

Balin Adler & Hyman, LLP will present for signature the attached Order Pursuant to Rule

9019(a) of the Federal Rules of Bankruptcy Procedure Authorizing Compromise and Settlement

(the “Order”), to the Honorable Jil Mazer-Marino, United States Bankruptcy Judge, on June 2,

2021 at 10:00 a.m. (“Presentment Date”), at the United States Bankruptcy Court, 271 Cadman

Plaza East, Courtroom 3529, Brooklyn, New York 11201.

        PLEASE TAKE FURTHER NOTICE, that objections to the proposed Order, if any,

pursuant to LBR 9006-1 and 9004-1, must be filed in the Office of the Clerk of the Bankruptcy

Court electronically in accordance with General Order #M-242(General Order #M-242 and the

Revised Administrative Procedures for the Electronic Case Filing System can be found at

www.nyeb.uscourts.gov the official website for the United States Bankruptcy Court for the
                                                                                             7410158.1
     Case 1-19-44768-jmm          Doc 29    Filed 05/06/21    Entered 05/06/21 16:08:58




Eastern District of New York) by registered users of the Court’s electronic case filing system

(with a hard copy delivered to Chambers) and served in accordance with General Order #M-242

or by first -class mail and served upon the (i) Chapter 7 Trustee, Richard J. McCord, Esq.,

Certilman Balin Adler & Hyman, LLP, 90 Merrick Avenue, East Meadow, New York 11554 and

(ii) the Office of the United States Trustee, Eastern District of New York (Brooklyn Office), U.S.

Federal Office Building, 201 Varick Street, Suite 1006, New York, New York 10014. All filing

and service are to be made so as to be actually received by each party on or before May 26,

2021 at 4:00 p.m. Objections, if any, will be heard on June 15, 2021 at 10:00 a.m., at the

Courthouse, 271 Cadman Plaza East, Courtroom 3529, Brooklyn, New York 11201. If no

objections are received, the Order may be signed.

       PLEASE TAKE NOTICE, that unless otherwise advised, the hearing will be conducted

telephonically. Prior to the hearing, please review Judge Mazer-Marino’s Chambers Rules at

https://www.nyeb.uscourts.gov/content/judge-jil-mazer-marino to schedule your appearance and

obtain the call in information.

       NO HEARING WILL BE HELD UNLESS AN OBJECTION IS FILED AS ABOVE

WITH PROOF OF SERVICE.


Dated: East Meadow, New York
       May 5, 2021
                                     CERTILMAN BALIN ADLER & HYMAN, LLP
                                     Counsel for the Chapter 7 Trustee

                                     By:     /s/ Richard J. McCord _____________
                                             RICHARD J. MCCORD, ESQ.
                                             90 Merrick Avenue
                                             East Meadow, New York 11554
                                             Phone: (516) 296-7000




                                                2                                         7410158.1
